Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 76 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrd, JR. et al. (U.S Pub. No. 20130276801) in view of Leffingge et al. (Basic Chemical Constituents of Tobacco Leaf and Differences among Tobacco Types), Talhout et al. (Sugars as tobacco ingredient: Effects on mainstream smoke composition) and further in view of Ericsson (WO 2007053096) and Krukonis et al. (U.S Pub. No. 20040112394).
Regarding claims 1 and 76, Byrd discloses a bleached tobacco raw material [0099] wherein the tobacco can be Burley tobacco [0052] and suitable for oral use [0019] but does not expressly disclose the fermentable carbohydrates of Burley tobacco.  Leffingge discloses the starch content in Burley tobacco is relative low during growth and nearly depleted completely during the catabolic respiration of the plant (page 266).  Furthermore, Talhout discloses Burley 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113). In this case even though the combination of references do not explicitly discloses the tobacco constituents were reduced by the bleaching process, the product in the product-by-process claim is the same as or obvious from the product of the combination of references as discussed above.

Regarding claim 78, Byrd discloses an oral smokeless tobacco product (Abstract) comprising: bleached tobacco raw material with an ISO brightness that is greater than 80% within the claimed range of not less than about 60 [0099];
Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrd, JR. et al. (U.S Pub. No. 20130276801) in view of Leffingge et al. (Basic Chemical Constituents of Tobacco Leaf and Differences among Tobacco Types), Talhout et al. (Sugars as tobacco ingredient: Effects on mainstream smoke composition), Ericsson (WO 2007053096) and Krukonis et al. (U.S Pub. No. 20040112394) as applied to claim 1 above and further in view of Lane et al. (U.S Patent No. 6058940). Byrd does not expressly disclose the level of aflatoxin in the bleached tobacco raw material. Lane discloses removal of harmful toxins in tobacco products particularly aflatoxins (Abstract and column 17, lines 39-56).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to removal aflatoxins as taught by Lane and arrive to the claimed range of a combined amount of aflatoxins in the bleached tobacco raw material of Byrd.
Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive.
Applicant essentially argues that the reference of Byrd only refers to tobacco-derived microcrystalline cellulose being included in a product; the bleached tobacco pulp, in contrast, is only described as an intermediate step in the production of the tobacco-derived MCC. Byrd refers to the bleached tobacco material as "dissolving grade pulp". Therefore, the bleached tobacco pulp itself is not disclosed being included in any product, as required by the pending claims. This argument is not persuasive because even if the bleached tobacco material as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747